Title: To Thomas Jefferson from David Austin, 26 May 1801
From: Austin, David
To: Jefferson, Thomas


               
                  Mr. President:
                  Philadelphia, May 26th: 1801—
               
               Knowing that the matter of my Communications may labor in the minds of the well-disposed, and even of the candid; seeing the evidence of the things stated, visibly, are only to be gathered from a comprehensive view of the order of providence, set down first, in the written testimony, & secondly, commented upon in a manner, not discerned by every one; I take the liberty of observing, that the Objects sought may be obtained in either of three ways: first, by arranging appointments so, that I may stand at the President’s right hand in the Office of Sec’y of State: (forgive the least idea of wishing to discompose any arrangments already made.) or secondly, by an appointment to transact, in all foreign matters, with foreign powers: or thirdly—by accepting a Chart of proceeding, already sketched out for the president on the Conditions, last stated.
               This Chart will not only direct how to move: but will move itself: It will do its own office, without any thing, but the trouble of the President’s Name.—It will comprehend the total objects of seventy six, in a second edition. It will derange no National or political Objects at home or abroad: but, in its operation will gently, & pacifically, controul the whole.
               It will bless the administration of yr. Ex’y—will bless the Nation; & will bless the World.—
               I submit the offer of this Chart, gained, through five year’s severity of Apprenticeship, & most laborious application to the acceptance of the President.
               The Conditions, of possession are set down: and like “the Laws of the Medes and Persians” are unalterable.
               The estimate is at twelve thousand dollars, today, & will gain One thousand dollars per day, until it is in the President’s possession: or of any Agent he may send for it.—
               I am, with all due esteem
               
                  
                     David Austin
                  
               
               
                  P.S. The Squadron will receive its object & Orders from this Chart.—
               
            